Citation Nr: 1427211	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  05-04 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robin M. Webb, Private Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from July 1968 to February 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, denying, among other issues, the benefit currently sought on appeal. 

In August 2004, the Veteran filed claims of entitlement to service connection for a skin disorder of the feet (claimed as jungle rot), to include as secondary to Agent Orange exposure, for scars of the arms and legs, as well as entitlement to TDIU benefits.  In December 2004, these claims were denied by the RO.  The Veteran submitted a timely notice of disagreement of this determination in February 2005 and subsequently appealed the determination to the Board in March 2005. 

In December 2005, the Veteran testified, via video conference between the Board's Central Office in Washington, DC and the RO in Jackson, Mississippi, before a Veterans Law Judge (VLJ).  That VLJ has since retired from the Board.  A veteran is entitled to a hearing with a VLJ who will decide his appeal.  See 38 U.S.C.A. § 7107(c)  (West 2002); 38 C.F.R. § 20.707  (2013).  The Board notified the Veteran of his right to another hearing in June 2012, and in July 2012, he declined the option to have another hearing. 

In March 2007 and August 2008, the Board remanded the aforementioned claims for additional evidentiary development. 

In March 2009, VA granted the Veteran's claim of entitlement to service connection for scars of the arms and legs, assigning a noncompensable disability rating.  In August 2009, the Veteran submitted a notice of disagreement with his disability evaluation. In December 2010, these claims came before the Board.  At that time, the Board denied entitlement to service connection for a skin disorder of the feet (claimed as jungle rot), to include as secondary to Agent Orange exposure. The Board also remanded the Veteran's claim of entitlement to an initial compensable disability rating for scars of the arms and legs for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  The issue of entitlement to TDIU benefits was also remanded at this time. 

The Board notes that a statement of the case was issued with respect to the initial rating claim in March 2011, but the Veteran did not submit a VA Form 9 (substantive appeal).  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA).  As such, the claim of entitlement to an initial compensable disability rating for scars of the arms and legs is not in appellate status. 

In July 2012, the Board remanded the only remaining issue on appeal - entitlement to TDIU benefits - for further evidentiary development.  The issues of entitlement to service connection for hypertension and a request to reopen the claim of service connection for a skin disorder of the feet were referred by the Board to the Agency of Original Jurisdiction (AOJ).  A January 2013 document from the Appeals Management Center (AMC) reflects that these issues have since been referred to the RO. 

In July 2013, the Board denied the Veteran's claim for a TDIU.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  A Court Order granted a March 2014 Joint Motion for Remand (JMR) and vacated and remanded the Board's July 2013 denial of the Veteran's claim.

Notably, at the time of the July 2013 Board decision, the Veteran was represented by The American Legion.  Subsequently, in May 2014 the Veteran submitted a VA Form 21-22a electing Robin M. Webb as his new representative.  

In a March 2013 Informal Hearing Presentation the Veteran's prior representative wrote that there were several pending claims for service connection, including hypertension, jungle rot of the feet, aggravation of arthritis and thereby GERD (gastroesophageal reflux disease), malaria, tinnitus, and hearing loss.  Specifically, the representative wrote that the Agency of Original Jurisdiction (AOJ) had not resolved the hypertension issue or the claim to reopen a previously denied claim for service connection for jungle rot of the feet.   The representative also wrote that the original 1985 claim for malaria was not pursued because the AOJ asked the Veteran for the "impossible."  The examiner also wrote that there was an open tinnitus claim "coeval with his PTSD claim."  Furthermore, in May 2014 correspondence, the Veteran's current private attorney reiterated that the Veteran had an "open and pending claim before VA for service connection for hypertension."  These issues have not yet been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The Board notes that, in addition to the paper claims file, there are two separate paperless claims files associated with the Veteran's claims, a Virtual VA file and a Veterans Benefits Management System (VBMS) file.  A review of the documents in Virtual VA shows that this evidence is either duplicative of the evidence in the paper claims file or irrelevant to the issue on appeal.  There are no documents in the VBMS file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the appellant if further action is required.


REMAND

In this case, the Veteran is service-connected for posttraumatic stress disorder (PTSD) with major depressive disorder (rated as 70 percent disabling) and multiple scars of the left forearm, left leg, right leg, and right forearm (each rated as 0 percent disabling).  The March 2014 JMR asserted that the Board erred in not providing adequate consideration of whether all of the Veteran's service-connected disabilities, taken together, and in light of prior occupational and educational history precluded him from gainful employment.  The JMR reviewed a September 2012 VA examination and noted the opinion in this report was based on the Veteran's PTSD with major depressive disorder, but not all, of the Veteran's service-connected disabilities.  It was felt that a remand was required for an examination that accounted for all of the Veteran's service-connected disabilities and their combined effect on his employment.

Additionally, the JMR noted that the September 2012 VA examiner specifically excluded the Veteran's non service-connected alcohol abuse and personality disorder from consideration, despite the fact that that the symptoms associated with these disorders had been found to be indistinguishable from those of his service-connected PTSD with major depressive disorder, by the September 2012 VA examiner.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  As such, the functional and occupational impairment associated with the Veteran's alcohol abuse and personality disorder as well as his PTSD with major depressive disorder should have been be considered when determining whether the Veteran is unemployable and, consequently, entitled to a TDIU.  Therefore, a supplemental medical opinion is needed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (requiring that VA ensure the adequacy of an examination and opinion, else, notify the Veteran why an adequate examination and opinion cannot be provided).  But see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (In a TDIU determination, "VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities."); see also Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (holding that, in a multiple-disability TDIU determination, "the need for a combined-effects medical examination report or opinion . . . is to be determined on a case-by-case basis, and depends on the evidence of record" at the time of the decision).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded appropriate VA examinations to determine the extent and severity of all of his service-connected disabilities (PTSD with Major Depressive Disorder, multiple scars of the left forearm, left leg, right leg and right forearm) for the purpose of rendering a medical opinion as to whether it is at least as likely as not (at least a 50-50 probability) that the service-connected disabilities, singly or in combination renders him unable to secure or follow a substantially gainful occupation. This should be discussed in terms of sedentary and manual type of employment. If separate examinations are required, such should be scheduled and each examiner should address the above raised questions.  The claims folder must be made available to and reviewed by the examiner. 

The examiner(s) should discuss all impairment and/or symptoms caused by the service-connected disabilities and state whether those disabilities and associated impairment, singularly or jointly (in combination), renders him unable to secure or follow a substantially gainful occupation.  This should be discussed in terms of sedentary and manual type of employment.  If a combination of disabilities prevents the Veteran from being able to engage in a substantially gainful occupation, the examiner should identify the combination of service-connected disabilities which prevents him from engaging in a substantially gainful occupation.  The examiner(s) should take into consideration the Veteran's employment and educational history; however, the Veteran's age and his nonservice-connected disabilities should not be considered.  Additionally, in offering an opinion, if it cannot be determined whether symptoms are due to service-connected versus nonservice-connected disability, the examiner should assume that all symptoms are related to the service-connected disability.  

A fully articulated medical rationale for any opinion expressed must be set forth in the examination report.  All opinions offered should reflect consideration of both the lay and medical evidence of record.  If the examiner(s) is unable to render an opinion without resorting to speculation, this should be explained.  In so doing, the examiner(s) should identify any evidence required in order to render a non-speculative opinion, (which the AMC should attempt to obtain, and then return the claims file to the examiner for completion of the opinion), or state whether the inability to provide the opinion is based on the limits of medical knowledge.

2.  Thereafter, the agency of original jurisdiction (AOJ) should readjudicate this claim in light of any evidence added to the record.  If the benefit sought on appeal remains denied, the appellant and his attorney should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


      CONTINUE ON THE NEXT PAGE

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


